ORDER

The Court of Appeals of Maryland, having considered the Joint Petition for Indefinite Suspension By Consent of the Petitioner, Attorney Grievance Commission of Maryland, and the Respondent, Robert Lee Shields, Esquire, it is this 22nd day of January 2014;
ORDERED, that Respondent be, and hereby is, indefinitely suspended from the practice of law in the State of Maryland; and it is further
ORDERED, that the Respondent may petition for reinstatement to practice law upon submitting to a mental health examination by a mental health practitioner selected by Petitioner and obtaining an opinion from said practitioner that Respondent is fit to practice law; and it is further
ORDERED, that, the Clerk of this Court shall remove the name of Robert Lee Shields, from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).